IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 96-20506



JAMES GLENN HUTSON,

                                    Petitioner-Appellant,

versus

JACK W. DIEKEN, Sheriff; ATTORNEY GENERAL OF
THE STATE OF OKLAHOMA; GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION,

                                    Respondents-Appellees.


                       ---------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-94-CV-1957

                       ---------------------

                          April 16, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Appellant James Glenn Hutson, Texas prisoner # 633802, has

appealed the district court’s denial of habeas corpus relief from

an Oklahoma state felony detainer warrant.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-20506
                                - 2 -

     Appellee Gary L. Johnson has filed a motion to dismiss the

appeal, on grounds that the detainer has been withdrawn and the

Oklahoma indictment dismissed, for failure to comply with the

speedy-trial requirements of the Interstate Agreement on

Detainers Act.   The motion is granted and the appeal is hereby

dismissed.    See Birdwell v. Skeen, 983 F.2d 1332, 1335-36 (5th

Cir. 1993).

     APPEAL DISMISSED.